DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on RCE filed on 06/24/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 20140070353.

    PNG
    media_image1.png
    554
    624
    media_image1.png
    Greyscale


Regarding claim 1, fig. 5 of Kim discloses an imaging device, comprising: 
a plurality of pixels (par [0024]) configured to
a first substrate 100 having a pixel region, wherein the pixel region includes the plurality of pixels in a two-dimensional arrangement; 
a second substrate 200; 
a through silicon via (TSV – par [0027] and fig. 4) in the second substrate; 

a redistribution layer (202,102 combination) (fig. 4) in the dug portion, 
wherein the redistribution layer is connected to a back surface of the first substrate 100 (see fig. 4), and the back surface of the first substrate is opposite to a light incident side of the first substrate; and 
a solder ball 402 (A is filled with the conductive material 402 (e.g. solder balls)  ) in the dug portion.

Regarding claim 16 (see rejection of claim 1 above), fig. 5 of Kim discloses an electronic apparatus, comprising: 
an imaging device, wherein the imaging device includes: 
a plurality of pixels configured to execute photoelectric conversion of light; 
a first substrate having a pixel region, wherein the pixel region includes the plurality of pixels in a two-dimensional arrangement; 
a second substrate; 
a through silicon via in the second substrate;
a dug portion in a back surface of the second substrate, wherein 
a side surface of the dug portion has a forward tapered shape, and 
the back surface of the second substrate is opposite to a light incident side of the second substrate;
a redistribution layer in the dug portion, 
wherein the redistribution layer is connected to a back surface of the first substrate, and Page 5 of 11Application No. 16/481,858

a solder ball in the dug portion.

Regarding claim 2, fig. 5 of Kim discloses wherein the second substrate has a first region (ramp region of middle region), and the first region has a frame shape (shape of trapezoidal of middle is frame shape) from the back surface of the second substrate.

Regarding claim 4, fig. 5 of Kim discloses further comprising a solder mask 400 (a type of mask for solder to be formed as desired) that is embedded and planarized (the side surface is a planar surface) in the dug portion, wherein the solder ball is on the redistribution layer
 
Regarding claim 5, fig. 5 of Kim discloses wherein the solder ball protrudes with respect to a surface of the solder mask.  

Regarding claim 6, fig. 5 of Kim discloses wherein the solder ball is flush with a surface of the solder mask (interface between the two elements are flush).

Regarding claim 7, fig. 5 of Kim discloses wherein a surface of the solder ball, a surface of the solder mask, and a surface of the first region of the second substrate are planarized (see side ramp surface which is a surface of middle section and 400 on the bottom and 404 interface with 400).

Regarding claim 8, fig. 5 of Kim disclose further comprising a land grid array (LGA) on the redistribution layer (surface of 202 and 404/402 forms grid). 

Regarding claim 9, fig. 5 of Kim discloses wherein the redistribution layer has a multilayer redistribution layer structure (202/102).

Regarding claim 10, fig. 5 of Kim discloses wherein the second substrate has a second region (middle region next to ramp region-first region), and a film thickness of the second region is larger than a film thickness of the first region. 

Regarding claim 11, fig. 5 of Kim disclose wherein the first substrate is an image sensor, and the second region of the second substrate is at a position that corresponds to a central portion of the image sensor.  

Regarding claim 12, fig. 5 of Kim discloses further comprising: a transparent member 308 through which the light is incident; and an adhesive (306) which bonds the transparent member with the first substrate, wherein the plurality of pixels is further configured to execute the photoelectric conversion of the light incident through the transparent member.  

Regarding claim 13, fig. 5 of Kim necessary discloses wherein the imaging device is a wafer level chip size package (WCSP). 

Regarding claim 14, par [0027] of Kim discloses wherein the second substrate includes silicon (Si) (through silicon via process, a part of the semiconductor support substrate 200 may be etched to expose the second connection terminal 202 – implies it is a silicon substrate)  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.